Order of the Supreme Court, Kings County, dated April 7,1967, which denied defendant’s application for a post-conviction hearing on the voluntariness of certain statements, affirmed. In our opinion, the issue of voluntariness was not raised at defendant’s trial. We do not believe that the trial court’s charge to the jury mandates a hearing as to the voluntariness of the admissions (see People v. Huntley, 15 N Y 2d 72, 77). Although the court-referred to voluntariness in alluding to the statements made to the police officer, the instruction that no contention was made by defendant as to voluntariness, and the admonition that the jury should not concern itself with whether the statements were obtained by fear or by threats, make it clear that the issue was not submitted to the jury. Beldock, P. J., Christ, Brennan, Hopkins and Benjamin, JJ., concur.